Title: From Benjamin Franklin to the Vicomte de Bondoire, 19 April 1781
From: Franklin, Benjamin
To: Bondoire, ——, vicomte de


Sir
Passy, April 19. 1781
I received the Letter you did me the honour of writing to me the 14th Instant, requesting that I would obtain Information for you what was become of some Sugars sent by M. d’Admirat of Guadaloupe to New England, more than a year since. New England is a large Country containing several Provinces or States, each of them having many Seaports, and many Merchants in every Port. You have not mention’d to which Province, nor to what Port, nor to what Person nor in what Ship, the Sugars were sent, so that the Enquiry would be too vague, & the procuring of Information very difficult. If you yourself are not inform’d of these particulars, it will be well to obtain them of M. d’Admirat. After which if you write to Mr Holcker, Consul General of France in the United States of America, who resides at Philadelphia in Pensilvania, he having Correspondents in the Ports of New England, can easily make the Enquiry you desire. Your Letters to him, may be sent to me, and I will take care to forward them with my Dispatches. I have the honour to be Sir,
Vicomte de Boudoire
 
Notation: (Sent in French)
